Motion Granted and Abatement Order filed August 13, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00800-CV
                                 ____________

  ANA LISA MINES, PERSONAL REPRESENTATIVE OF THE ESTATE
               OF JORGE LUIS MINES, Appellant

                                         V.

                        KENON D. MURPHY, Appellee


                     On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2013-66594


                            ABATEMENT ORDER
      The reporter’s record in this case was due October 10, 2018. See Tex. R. App.
P. 35.1. After granting several extensions and issuing two orders instructing court
reporter Cynthia Martinez to file the reporter’s record, we abated this appeal on
March 5, 2019 for the trial court to conduct a hearing to determine why the record
had not been filed. We stated that if Martinez filed the record on or before April 4,
2019, the trial court did not need to conduct the hearing. The record was filed April
4, 2019.
      Appellant filed a motion stating the record as filed was not complete and
detailing appellant’s efforts to secure the remainder of the record to no avail.
Appellant asked us to direct Martinez to file the record. We granted that motion on
June 11, 2019 and ordered Martinez to file the remainder of the record by June 26,
2019. We cautioned that if the record was not timely filed, we would order the trial
court to conduct a hearing to determine the reason for failure to file the record.

      On June 25, 2019, Martinez filed a motion to extend time to comply with our
June 11 order. Her motion stated the portion of the record missing was the transcript
of the voir dire proceeding. Due to her other professional obligations, she wrote, she
requested “to please have until next week Wednesday, 8/3/19 [sic] to hear back from
the attorney and prepare the transcript.” On July 3, 2019, two volumes of voir dire
proceedings were filed in a supplemental reporter’s record.

      On July 16, 2019, appellant filed another motion alleging the volumes filed
on July 3 were not what they had requested. Appellant’s motion again explained her
efforts to obtain the remainder of the record:

      As was explained in Appellants’ [sic] prior motions - and in numerous
      phone calls and email exchanges directly with the court reporter - what
      was missing from the Reporter’s Record were the transcripts of four
      specific hearings. There was never any request for the two voir dires to
      be included as a part of the record. Indeed, the court reporter sent an
      email on June 25, 2019 stating, “it appears that what is missing is the
      voir dire from the trial on 4/24/16.” Once again, however, it was
      explained to her that what was missing were the transcripts of the four
      specified hearings, not any portion of the voir dire. Further, another
      copy of the Request for Reporter’s Record was emailed to the trial court
      reporter on June 25, 2019 [the day before this Court’s deadline for her
      to file the missing portions of the record].




The motion has been pending for more than 10 days, and no response has been filed.
       We order as follows:

       1.     Appellant’s motion is GRANTED to the extent it asks us to require
Martinez to file the remainder of the reporter’s record.
       2.     The judge of the 152nd District Court shall conduct a hearing at which
Cynthia Martinez, appellant’s counsel, and appellee’s counsel shall participate
(a) to determine the reason for failure to file the record, (b) to establish a date certain
when the reporter’s record will be filed, and (c) to make findings as to whether
Martinez should be held in contempt of court for failing to file the reporter’s record
timely as ordered.
       3.     The judge shall ensure a reporter’s record of the hearing is prepared.
The judge shall make findings of fact and conclusions of law and shall order the trial
clerk to forward to this court a supplemental clerk’s record containing the findings
and conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court by September 16, 2019.
       4.     Appellant may file an amended or supplemental brief. Any such
amended or supplemental brief is due 30 days after the remainder of the reporter’s
record is filed.
       5.     Any response brief by appellee is due 30 days after the amended or
supplemental brief by appellant is filed.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
hearing record and supplemental clerk’s record are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.

                                     PER CURIAM